Case 2:20-cv-02291-DOC-KES Document 58 Filed 04/08/20 Page 1 of 2 Page ID #:706



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                      Date: April 8, 2020


 Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
       AL.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                    Not Present
              Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
            None Present                                   None Present


        PROCEEDINGS (IN CHAMBERS): ORDER FOR STATUS REPORT RE:
                                   MAINTENANCE, OPERABILITY,
                                   AND SERVICING OF SANITATION
                                   FACILITIES

         After issuing its April 4, 2020 Order for Hearing (Dkt. 51), the Court,
 accompanied by Los Angeles Police Department officers, continued to observe the
 conditions of the homeless community generally referred to as “Skid Row.” The Court
 attempted to use four of the handwashing stations that were in place in Skid Row and the
 surrounding area prior to the COVID-19 outbreak, and found no water in all four of the
 stations. The Court also attempted to use two of the newly delivered handwashing
 stations; one was fully functional, and one had soap but no water. Although this sample
 size is small, the Court’s observations raised a strong inference that there are inadequate
 sanitation facilities available in Skid Row and the surrounding area. The Court also
 encountered an employee from Andy Gump, Inc., who advised that he was working on
 instructions from his employer to remove fifty of the company’s existing handwashing
 stations from Skid Row and the surrounding area. This encounter gave further support to
 the inference that the sanitation facilities in Skid Row and the surrounding area remain
 inadequate to meet the exigencies of the COVID-19 public health crisis.
Case 2:20-cv-02291-DOC-KES Document 58 Filed 04/08/20 Page 2 of 2 Page ID #:707
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                              Date: April 8, 2020
                                                                                            Page 2

        In response to these observed conditions, the Court ordered a hearing scheduled
 for April 7, 2020. After the hearing, the Court, accompanied by Los Angeles Police
 Department officers, as well as counsel for Defendant County of Los Angeles and
 Intervenors Los Angeles Catholic Worker and Cangress, walked through Skid Row and
 the surrounding area to observe the availability and functionality of sanitation facilities.
 The Court observed that more than 80% of the handwashing stations in the area were
 without water. The handwashing stations without water included stations installed since
 the onset of the COVID-19 pandemic. The local community once again informed the
 Court that the handwashing stations had not been serviced for a significant time. The
 Court’s observations of handwashing stations without water or regular servicing—in spite
 of representations made by Defendants City of Los Angeles and County of Los
 Angeles—have caused the Court to become gravely concerned that Skid Row and the
 surrounding area do not have adequate sanitation facilities to meet the COVID-19 crisis.

        If left unchecked, it is likely that the coronavirus will both devastate the vulnerable
 homeless population and exacerbate the existing public health crisis more generally. In
 order to address the ostensibly inadequate sanitation facilities in Skid Row and the
 surrounding area, the Court hereby ORDERS Defendants City of Los Angeles and
 County of Los Angeles to submit a status report on Defendants’ plans for maintaining
 and servicing the sanitation facilities, such that the local community will have sufficient
 access to functioning sanitation facilities to mitigate the spread of coronavirus.

         Defendants City of Los Angeles and County of Los Angeles shall file the ordered
 status report, whether separately or jointly, within 48 hours, i.e., by 12:00 noon on
 Friday, April 10, 2020.

        The Clerk shall serve this minute order on the parties.
  MINUTES FORM 11                                                    Initials of Deputy Clerk: kd
  CIVIL-GEN
